DETAILED ACTION
REPEATED OBJECTIONS
1. 	The information disclosure statement filed October 29, 2019 fails to comply with the
provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date of U.S. Patent No. 6,776,873
is incorrect. It has been placed in the application file, but the information referred to therein has
not been considered as to the merits. Applicant is advised that the date of any re-submission of
any item of information contained in this information disclosure statement or the submission of
any missing element(s) will be the date of submission for purposes of determining compliance
with the requirements based on the time of filing the statement, including all certification
requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

2. 	The information disclosure statement filed April 10, 2018 (6 pages) fails to comply with
the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies of foreign references have been submitted except KR 10 — 118692. It has been placed in the application file, but the
information referred to therein has not been considered as to the merits. Applicant is advised
that the date of any re-submission of any item of information contained in this information
disclosure statement or the submission of any missing element(s) will be the date of submission
for purposes of determining compliance with the requirements based on the time of filing the
statement, including all certification requirements for statements under 37 CFR 1.97(e). See
MPEP § 609.05(a).

3. 	The information disclosure statement filed April 10, 2018 (19 pages) fails to comply with
the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the names and dates of JP 2006 —
027012 and DE 10024137 are incorrect and no copies of foreign references have been submitted
except KR 2011 — 0117845 and no copies non — patent literature references have been
submitted. It has been placed in the application file, but the information referred to therein has
not been considered as to the merits. Applicant is advised that the date of any re-submission of
any item of information contained in this information disclosure statement or the submission of
any missing element(s) will be the date of submission for purposes of determining compliance
with the requirements based on the time of filing the statement, including all certification
requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

4. 	The information disclosure statement filed April 10, 2018 (4 pages) fails to comply with
the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies of foreign references
have been submitted. It has been placed in the application file, but the information referred to
therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the
submission of any missing element(s) will be the date of submission for purposes of determining
compliance with the requirements based on the time of filing the statement, including all
certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

5. 	The information disclosure statement filed April 10, 2018 (5 pages) fails to comply with
the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies of foreign references
have been submitted. It has been placed in the application file, but the information referred to
therein has not been considered as to the merits. Applicant is advised that the date of any re-
submission of any item of information contained in this information disclosure statement or the
submission of any missing element(s) will be the date of submission for purposes of determining
compliance with the requirements based on the time of filing the statement, including all
certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

6. 	The information disclosure statement filed May 15, 2022 fails to comply with
the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the dates and names are incorrect
for U.S. Patent Application Publication No. 2003/0020353 Al, DE 10024137 Al and JP 2006 —
027012. Furthermore, U.S. Patent Application Publication No. 2008/9145674 AI does not
appear to exist, and no copies of foreign references have been submitted. It has been placed in
the application file, but the information referred to therein has not been considered as to the
merits. Applicant is advised that the date of any re — submission of any item of information
contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements
based on the time of filing the statement, including all certification requirements for statements
under 37 CFR 1.97(e). See MPEP § 609.05(a).


7.	The 35 U.S.C. 103(a) rejection of Claims 11, 13 — 15, 26 and 30 as being unpatentable
over Chang (U.S. Patent Application Publication No. 2005/0136188 A1) in view of Yamada et al
(U.S. Patent No. 6,783,875 B1), of record on page 2 of the previous Action, is withdrawn.


8.	The 35 U.S.C. 103(a) rejection of Claim 29 as being unpatentable over Chang (U.S.
Patent Application Publication No. 2005/0136188 A1) in view of Yamada et al (U.S. Patent No.
6,783,875 B1) and further in view of Sun et al (U.S. Patent No. 6,776,873 B1), of record on page 2 of the previous Action, is withdrawn.


Claim Rejections – 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10. 	Claims 11, 13 — 15, 26 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Chang (U.S. Patent Application Publication No. 2005/0136188 A1) in view of Yamada et al
(U.S. Patent No. 6,783,875 B1) as evidenced by Stancel (U.S. Patent Application Publication No. 2010/0065116 A1).
With regard to Claim 11, Chang discloses an article comprising a body that is a
substrate and a coating on a surface of the body that is ceramic, comprising yttrium oxide
(paragraph 0019); the body comprises a single component of the body, because  a choice of components is disclosed (paragraph 0018); and is a gas ring typically composed of aluminum (paragraph 0040) surrounding a support (paragraph 0039), and is previously roughened (paragraph 0029) and therefore comprises a roughened surface region; it is not disclosed by Chang that the support is roughened; the support therefore comprises an unroughened surface region; as shown in Figure 3, the gas ring is flat, and is therefore planar; no zirconium oxide or aluminum oxide is disclosed in the coating; the amounts of zirconium oxide and aluminum oxide are therefore 0 mol %, and the amount of yttrium oxide is 100 mol%, which is about 99 mol%; a surface of the coating comprises surface roughness of about 5 to about 500 micro — inches (paragraph 0031) and a thickness of 1 — 10 mil (paragraph 0028). Although the disclosed ranges of thickness and surface roughness are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. The claimed aspect of ‘polished’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is obvious even though the prior art product was made by a different process. MPEP 2113. The claimed aspect of ‘roughened’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is obvious even though the prior art product was made by a different process. MPEP 2113. Chang does not disclose that all aluminum has a surface that is aluminum oxide, but Stancel et al disclose that all aluminum has a surface that is aluminum oxide (paragraph 0047). Chang fails to disclose the claimed roughness of the
body.
Yamada et al teach aluminum oxide (main body is alumina; column 10, lines 1 — 8)
coated with yttrium oxide (yttria was plasma sprayed; column 10, lines 9 — 10) having a
roughness of 1.2 to 5 m for the purpose of obtaining high peeling resistance (column 11, lines
43 —51).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
surface portion of the body having a roughness of 1.2 to 5 m, in order to obtain high peeling
resistance as taught by Yamada et al. Although the disclosed range of roughness is not identical
to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious
for one of ordinary skill in the art to provide for any amount within the disclosed range,
including those amounts that overlap the claimed range. MPEP 2144.05.
Chang also does not disclose a coating having a chamfered edge, but in Figure 1, a coating having an angled edge is schematically shown. The edge is therefore structurally identical to a chamfered edge. It would have been obvious for one of ordinary skill in the art to provide for an angled edge, as an angled edge is schematically shown. The edge would therefore be at the interface between the roughened surface region and unroughened surface region. However, the claimed aspect of ‘chamfered,’ which means ‘cut,’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is obvious even though the prior art product was made by a different process. MPEP 2113. Alternatively, it would have been an obvious matter of design choice to have provided for an angled edge, since such a modification would have involved a mere change in shape. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With regard to Claim 13, the body comprises gas holes through which gas can flow (paragraph 0039 of Chang) and is therefore a structurally identical to a nozzle.
With regard to Claims 14 – 15, the aluminum oxide is ceramic (alumina; paragraph 0019).
With regard to Claims 26 and 30, the coating is a plasma sprayed coating (paragraph 0027).

11. 	Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chang (U.S.
Patent Application Publication No. 2005/0136188 A1) in view of Yamada et al (U.S. Patent No.
6,783,875 B1) and further in view of Sun et al (U.S. Patent No. 6,776,873 B1) as evidenced by Stancel (U.S. Patent Application Publication No. 2010/0065116 A1).
Chang, Yamada et al and Stancel et al disclose an article as discussed above. The claimed porosity is disclosed (paragraph 0032 of Chang). The hardness, thermal shock resistance and adhesion strength are therefore included in Chang. Alternatively, Sun et al teach a yttrium oxide coating having the claimed hardness and coating adhesion (column 3, lines 58 — 68; column 4, lines 1 — 8) for the purpose of obtaining enhanced erosion resistance (column 6, lines 1 — 11).
It therefore would have been obvious for one of ordinary skill in the art to provide for the
claimed hardness and coating adhesion in order to obtain enhanced erosion resistance as taught
by Sun et al.

ANSWERS TO APPLICANT’S ARGUMENTS
12.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered. The rejections are therefore withdrawn.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782